Case 2:20-cr-00085-SPC-NPM Document 47 Filed 08/28/20 Page 1 of 7 PageID 226




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                               CASE NO.: 2:20-cr-85-FtM-38NPM

CHRISTOPHER TED DULUK


                                       OPINION AND ORDER1

        Before the Court is Defendant Christopher Duluk’s Appeal of Pretrial Detention and

Request for Amendment of Order of Detention (Doc. 38) and the Government’s response

in opposition (Doc. 40). For the below reasons, the Court denies the appeal.

                                            BACKGROUND

        Defendant is indicted for possessing child pornography in violation of 18 U.S.C.

§ 2252(a)(4) and (b)(2).          (Doc. 1). After a hearing, the Magistrate Judge detained

Defendant pending trial because he is a flight risk and danger to the community. (Doc.

20). His decision relied on these facts:

        •   the great weight of evidence against Defendant

        •   Defendant facing a long period of incarceration if convicted

        •   Defendant’s parents supporting him because he has no income and few assets

        •   Defendant having no dependents, obligations, or financial ties to this District

        •   Defendant’s pending state charges for impersonating a law enforcement officer

        •   Defendant giving false or misleading statements to law enforcement and the
            Court’s pretrial services officer


1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide. The Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:20-cr-00085-SPC-NPM Document 47 Filed 08/28/20 Page 2 of 7 PageID 227




       •   Defendant having a possible substance abuse problem

       •   Defendant not responding respond to law enforcement who knocked at his front
           door when executing a lawful search warrant

       •   Defendant having a history of altercations with his neighbors, some of which
           included him threatening violence

       •   Defendant having a years-long history of obtaining and deleting thousands of
           child pornographic images and videos

       •   Defendant not abiding by conditions of release, including restrictions on having
           devices capable of accessing the internet, and the continued possession of
           prohibited material for which he now faces prosecution

(Doc. 20 at 1-2). The Magistrate Judge thus found no condition or combination of

conditions would reasonably assure Defendant’s required appearance and the

community’s safety.

       Defendant then moved to reopen the detention hearing because of changed

circumstances. (Doc. 26). He asked the Magistrate Judge to revisit his danger-to-the

community finding because the two guns found in his home were confirmed to be movie

props or toys. Without operational firearms, Defendant argued he was not a danger to

his neighbors and community. The Magistrate Judge denied the motion because these

additional facts changed neither the risk-of-flight analysis nor his finding that “no condition

or combination of conditions would reasonably assure the community that it would be safe

from the danger of exploitation occasioned by the Defendant acquiring any child

pornography.” (Doc. 27). Defendant now appeals the detention order. (Doc. 38).

                                   LEGAL STANDARDS

       A defendant may move to amend or appeal a detention order.                  18 U.S.C.

§ 3145(b)-(c). The district court reviews the matter de novo. United States v. Hurtado,

779 F.2d 1467, 1481 (11th Cir. 1985).         “Review by the district court contemplates




                                              2
Case 2:20-cr-00085-SPC-NPM Document 47 Filed 08/28/20 Page 3 of 7 PageID 228




an ‘independent consideration of all facts properly before it.’” United States v. Megahed,

519 F. Supp. 2d 1236, 1241 (M.D. Fla. 2007) (quoting United States v. Gaviria, 828 F.2d

667, 670 (11th Cir. 1987)). The district court may consider the parties’ papers and the

evidence at the detention hearing or, if necessary, “marshal further evidence by

convening a hearing.” Id. at 1241-42 (citation omitted). Here, the Court has reviewed the

entire record de novo and finds it need not hold another hearing.

       There is a presumption against holding a defendant pending trial. See United

States v. Salerno, 481 U.S. 739, 755 (1987) (“In our society liberty is the norm, and

detention prior to trial or without trial is the carefully limited exception.”). The Bail Reform

Act provides the applicable standards. See 18 U.S.C. § 3142. “In common parlance, the

relevant inquiry is whether the defendant is a ‘flight risk’ or a ‘danger to the community.’”

United States v. Vasquez-Benitez, 919 F.3d 546, 550 (D.C. Cir. 2019) (citation omitted).

The test is disjunctive. A finding on either ground compels a defendant’s detention. See

United States v. King, 849 F.2d 485, 488 (11th Cir. 1985).

       But the burden of proof differs for each prong: the government must establish that

a defendant is a flight risk by a preponderance of the evidence, while a defendant’s

danger to the community must be proven by clear and convincing evidence. See United

States v. Medina, 775 F.2d 1398, 1402 (11th Cir. 1985). In deciding whether detention

is necessary, a court considers four factors:

       (1) the nature and circumstances of the offense charged, including whether the

           offense involves a minor victim;

       (2) the weight of the evidence against the person;

       (3) the history and characteristics of the person including:




                                               3
Case 2:20-cr-00085-SPC-NPM Document 47 Filed 08/28/20 Page 4 of 7 PageID 229




              a. the person’s character, mental condition, family ties, employment,

                  financial resources, length of residence in the community, community

                  ties, past conduct, history relating to drug or alcohol abuse, criminal

                  history, and record about appearance at court proceedings; and

              b. whether, the time of the current offense or arrest, the person was on

                  probation, on parole, or on other release pending trial

       (4) the nature and seriousness of the danger to any person or the community

           posed by the person’s release

18 U.S.C. § 3142(g). Against this backdrop, the Court turns to Defendant’s appeal.

                                      DISCUSSION

      After considering the entire record against the § 3142(g) factors, there is no

condition or combination of conditions that will reasonably assure Defendant’s required

appearance and the community’s safety. Defendant is both a flight risk and danger to the

community for the below reasons.

      The nature and circumstances of Defendant’s crime favors detention. Defendant

is charged with possessing images and videos of children under twelve years old

engaging in sexually explicit conduct. He had around 240 videos and 156 active images,

plus thousands of deleted materials.      Defendant’s possession was not a phase—it

spanned nearly four years. And during this time, Defendant was a local schoolteacher.

      The evidence against Defendant is also overwhelming. Police recovered the illegal

images and videos from a thumb-drive in Defendant’s car titled, “Christopher TD,” and a

laptop in his home where he lived alone. Defendant also faces a daunting sentence—

twenty years in federal prison.




                                            4
Case 2:20-cr-00085-SPC-NPM Document 47 Filed 08/28/20 Page 5 of 7 PageID 230




      Although Defendant has no violent criminal record, his history and characteristics

favor detention. One could characterize Defendant as a wolf in sheep’s clothing. He

presents as an educated professional who followed his parents’ footsteps into education.

But while a teacher, he allegedly hid a years-long proclivity for prepubescent child

pornography.    Defendant also faces a pending state charge for impersonating law

enforcement. Police investigated Defendant last year only because of citizen complaints

about him. The police learned that Defendant equipped his car with lights, a siren, and

an “official” government license plate and stopped cars. Neighbors also complained

about Defendant’s erratic driving. Police once saw him speeding at nearly 100 miles per

hour and weaving in and out of traffic. That is not all. An incident left Defendant

threatening to shoot a neighbor if the neighbor came on his property. A separate incident

led Defendant to following a sixteen-year-old girl to her home because she braked

checked him—he wanted to know where she lived in his community.

      Defendant’s erratic behavior follows his mental health history. His mother testified

at the detention hearing that her son is bipolar, suffers severe anxiety, and attended

psychiatric therapy. (Doc. 28 at 40-41). Defendant takes medication for these conditions,

but police also found prescription medicine prescribed to others and marijuana in his

home. So, although Defendant may proclaim that he does not have a substance abuse

problem, the record suggests otherwise.

      Defendant’s immediate stability is also concerning. Any education jobs are likely

closed to him for the near future (if not forever) because of his pending federal and state

charges. So he has likely lost his career. Defendant has also been unemployed since

October 2019, and lied to the pretrial services officer about why—a lie which the Court




                                            5
Case 2:20-cr-00085-SPC-NPM Document 47 Filed 08/28/20 Page 6 of 7 PageID 231




takes seriously.2 He told the officer he left his job to help care for his parents who had

moved to Florida. But he was laid off. And Defendant’s parents have lived in Florida for

the last three years, and they care for Defendant, not vice versa.

        With no job or home, Defendant has no ties to the local community. Defendant is

not a Florida native. He moved here six years ago from Rhode Island. Other than his

parents, the record mentions no siblings, children, spouses (current or ex), or significant

others who are local. Defendant is thirty-one years old and could spend the next twenty

years in prison. He has two cars to his name, mental health issues, and no ties to the

local community. He is a quintessential flight risk.

        Adding to this mountain of evidence, Defendant was on bond for two pending state

court cases when arrested here.                 The state cases are for impersonating a law

enforcement officer and possessing child pornography.                      A condition of release for

Defendant’s child pornography charge was ceasing all internet access. (Doc. 38-1).

Despite that condition, Defendant bought an iPhone because he could not keep his old

phone number with a flip-phone. The Magistrate Judge noted Defendant using a device

with internet functionality in his detention order. Defendant now makes much about his

efforts to have Verizon turn off the internet function in arguing that he has never violated

the state’s condition of release. The Court need not wade into this distinction. What

matters to the Court is Defendant purchasing an iPhone just because he wanted to keep

his old number. Meaning he risked owning a device with internet capability rather than

get a new number and phone that unequivocally complied with his bond condition. His



2 In Defendant’s appeal, he tries to minimize his lie by saying that he was embarrassed about being laid
off. (Doc. 38 at 11). But there’s no excuse for lying to the pretrial services officer. And his willingness to
do so about an inconsequential detail leaves casts doubt about his character for truthfulness.




                                                      6
Case 2:20-cr-00085-SPC-NPM Document 47 Filed 08/28/20 Page 7 of 7 PageID 232




decision tells the Court much about Defendant’s genuine efforts to follow conditions of

release.

      Finally, the Court notes that Defendant did not have operational guns in his home.

But the Court still finds Defendant’s actions (e.g., threatening to shoot a neighbor and

following a teenage girl home) and mental health points to unpredictable behavior that

makes him a danger to the community.

      In conclusion, Defendant is a flight risk and danger to the community so the Court

cannot safely release him on bond.

      Accordingly, it is now

      ORDERED:

      Defendant Christopher Ted Duluk’s Appeal of Pretrial Detention and Request for

Amendment of Order of Detention (Doc. 38) is GRANTED in part and DENIED in part.

      (1) The appeal is granted to the extent that the undersigned has reviewed record

           and detention hearing de novo.

      (2) The appeal is denied to the extent that the Court will not amend the detention

           order. Defendant must remain in custody.

      DONE AND ORDERED in Fort Myers, Florida on this 28th day of August 2020.




Copies: Counsel of Record




                                            7
